OPINION — AG — ** VACANCY — COUNTY COMMISSIONERS — RUN OFF — EXPIRATION OF TERM ** IF A VACANCY OCCURS IN THE OFFICE OF THE COUNTY COMMISSIONERS AFTER MARC 1 IN AN EVEN NUMBERED YEAR AND THE TERM OF SAID OFFICE EXPIRES THE FOLLOWING YEAR, AND THE SUCCESSFUL RUN OFF PRIMARY CANDIDATE IS UNOPPOSED AT THE GENERAL ELECTION, PURSUANT TO 26 Ohio St. 12-111 [26-12-111], HE OR SHE MAY `NOT' ASSUME THE DUTIES OF THE OFFICE OF COUNTY COMMISSIONER UNTIL HE OR SHE IS ISSUED A CERTIFICATE OF ELECTION FOLLOWING THE GENERAL ELECTION, PURSUANT TO 26 Ohio St. 8-103 [26-8-103], AND APPOINTED BY THE GOVERNOR TO FILL THE UNEXPIRED TERM. (VACANCIES, COUNTY OFFICE, ELECTION CODE, LISTS AND CERTIFICATES TO BE ISSUED, CANDIDATES, SUCCESSION, SUCCESSOR, APPOINTMENT) CITE: 26 Ohio St. 1-101 [26-1-101], 26 Ohio St. 8-103 [26-8-103], 26 Ohio St. 8-108 [26-8-108] 26 Ohio St. 12-111 [26-12-111], 26 Ohio St. 12-114 [26-12-114] (FLOYD W. TAYLOR)